DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on March 30, 2022 has been entered. 
The claims pending in this application are claims 1, 2, 5, 7-9, 13, 14, 17, 20, 26-29, 32, and 34 wherein claims 13, 20, 26-29, 32, and 34 have been withdrawn due to the restriction requirement mailed on October 29, 2021. Objections/Rejections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on March 30, 2022. Claims 1, 2, 5, 7-9, 14, 17 will be examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Heyman et al., (US 2001/0044137 A1, published on November 22, 2001). 
Regarding claims 1, 2, and 7-9, Heyman et al., teach a method for attaching one or more polynucleotide binding proteins to a target polynucleotide, comprising: (a) providing the one or more polynucleotide binding proteins bound to one or more loading moieties (ie., Topoisomerase I-linker) comprising a loading polynucleotide (ie., double-stranded oligonucleotides), wherein the one or more polynucleotide binding proteins (ie., Topoisomerase I) are bound to the loading polynucleotide; and (b) attaching the one or more loading moieties to the target polynucleotide (ie., the 300 bp PCR product), wherein the one or more polynucleotide binding proteins retain their function and ability to bind to the one or more loading moieties after they are attached to the target polynucleotide; wherein the one or more polynucleotide binding proteins are derived from topoisomerases as recited in claim 1 wherein the method comprises before step (a) binding the polynucleotide binding proteins (ie., 87 µl Vaccinia Topoisomerase I) to the one or more loading moieties (ie., 35 µl annealed oligos) as recited in claim 2, the method concerns attaching two or more polynucleotide binding proteins (ie., 87 µl Vaccinia Topoisomerase I has multiple identical Topoisomerase I molecules) as recited in claim 7, the two or more polynucleotide binding proteins are not attached to one another except via the one or more loading moieties as recited in claim 8, and the two or more polynucleotide binding proteins are different from one another (ie., each Vaccinia Topoisomerase I in 87 µl Vaccinia Topoisomerase I is considered as a different individual molecules) as recited in claim 9 (see paragraphs [0077] to [0095]). 
Therefore, Heyman et al., teach all limitations recited in claims 1, 2, and 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heyman et al., as applied to claims 1, 2, and 7-9  above, and further in view of  Pinter et al., (US 2004/0209299 A1, published on October 21, 2004) and Weissman et al., (US Patent No. 6,150,112, published on November 21, 2000). 
The teachings of Heyman et al., have been summarized previously, supra. 
Heyman et al., do not disclose that at least one of the one or more loading moieties is a Y adaptor and the Y adaptor comprises a leader sequence which preferentially threads into a pore as recited in claim 17. 
Pinter et al., teach a Topoisomerase I-adaptor complex wherein the adaptor is covalently attached to the Topoisomerase I (see paragraph [0080]). 
Weissman et al., teach a Y adaptor (see Figure 1A). Since Y adaptor contains single stranded regions, the Y adaptor taught by Weissman et al., comprises a leader sequence (ie., one of the single stranded regions)which preferentially threads into a pore as recited in claim 17. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 17 wherein at least one of the one or more loading moieties is a Y adaptor and the Y adaptor comprises a leader sequence which preferentially threads into a pore in view of the prior arts of Heyman et al., Pinter et al., and Weissman et al.. One having ordinary skill in the art would have been motivated to do so because Pinter et al., has shown Pinter et al., teach a Topoisomerase I-adaptor complex wherein the adaptor is covalently attached to the Topoisomerase I (see paragraph [0080]) while Weissman et al., have taught a Y adaptor (see Figure 1A) and suggested the advantage of a Y adaptor “[A] Y-shaped adapter typically has an overhang on its 3’ end for ligation, and on the 5’ end it has a stretch of noncomplementary sequence on the opposite strands, giving rise to its Y shape (see FIGS. 1A and B).  It is an advantage of the invention that, in preferred embodiments, the Y-shaped adapters allow for the synthesis of non-overlapping subsets of DNA.  If the invention is carried out with conventional, linear primers, then the PCR-generated subsets will be partially overlapping, that is, some DNA sequences will be represented in more than one subset” (see column 4).  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 17 using the Y adaptor taught by Weissman et al., as the loading polynucleotide 
in view of the prior arts of Heyman et al., Pinter et al., and Weissman et al., in order to further synthesize non-overlapping subsets of DNA in a PCR reaction when the one or more polynucleotide binding proteins bound to one or more loading moieties recited in claim 1 is used as a PCR primer. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	No claim is allowed. 
9.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 28, 2022